TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00447-CV



                       William Cogburn and Rothe J. Carle, Appellants

                                                 v.

                                      Clyde Haak, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-12-000227, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed an unopposed motion asking to be allowed to withdraw their

appeal, explaining that they have settled their dispute. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellants’ Motion

Filed: December 4, 2012